Exhibit 10.3 PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (referred to herein as the “Agreement”) is between SUMMIT PETROLEUM MANAGEMENT CORPORATION, a Texas corporation whose address is 550 West Texas, Suite 700, Midland, Texas 79701, SUMMIT PETROLEUM LLC, a Texas limited liability corporation whose address is 550 West Texas, Suite 700, Midland, Texas 79701 (all of which are collectively referred to herein as the “Seller(s)”) and LEGACY RESERVES OPERATING LP, a Delaware limited partnership whose address is ­­­­­303 West Wall, Suite 1600, Midland, Texas 79701, (referred to herein as the “Buyer”) is made and entered August 28, 2007, to be effective for all intents and purposes as of the Effective Time designated herein. Seller and Buyer for and in consideration of the mutual promises and covenants under this Agreement, the benefits to be derived by each party, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, agree as follows: ARTICLE 1 RECITALS Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, certain oil and gas properties and related Properties on the terms and conditions set forth in this Agreement. Seller and Buyer for and in consideration of the mutual promises and covenants under this Agreement, the benefits to be derived by each party, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, agree as follows: ARTICLE 2 PURCHASE AND SALE 2.1Purchase and Sale.Seller agrees to sell and convey all of its right, title and interest in and to the Property or Properties (as defined in Article 2.2) and Buyer agrees to purchase the Property or Properties (as defined in Article 2.2), subject to the terms and conditions of this Agreement. 2.2Properties Defined.The undivided interest described as follows and on Exhibit “A” (hereafter called the “Property or Properties”), except as excluded in Article 2.2(e): (a) Leases, Lands, Wells and Pooling and Unitization Agreements.All of Seller’s right, title, and interest of whatever nature in all leasehold and other interests in; (i) the oil, gas and mineral leases limited to those portions described on Exhibit “A” and including the working and net revenue interests set forth therein (the “Leases”), insofar and only insofar as said Leases include and pertain to and cover the lands and depths as specifically described herein on attached Exhibit “A” (the “Lands”); (ii) the oil and gas wells located on the Leases or on Lands pooled or unitized therewith (the “Wells”) including those listed on Exhibit “A”; and (iii) the units, pooled acreage, spacing or proration units or other allocation of acreage applicable to the Wells established by or in accordance with the applicable state, federal or local law; (b) Production.Hydrocarbons produced from or allocable to the Wells for periods on or after the Effective Time (as defined in Section 2.3) and the proceeds therefrom; (c) Equipment.Personal property, equipment, fixtures, and improvements appurtenant to or located on the Leases or the Lands, or used or obtained in connection with the ownership or operation of the Properties, and (d) Easements, Contracts, Land Files and Records.(i) appurtenances, surface leases, easements, permits, licenses, servitudes and rights-of-way; (ii) all leases, farmout agreements, unitization agreements, pooling agreements, unit declarations, division orders, transfer orders, joint interest billings, accounting, production payment/payout records, operating contracts, excluding drilling rig contracts which are proprietary and non-assignable and any other applicable agreements and instruments, including to the extent assignable all applicable production sales agreements, the existing electric supply agreement and water disposal agreements (except as to the Windham 14 (STA) SWD System will be assigned to Buyer only to the extent that Buyer’s disposal volume needs are subordinate to Seller’s disposal volume needs on the Windham 14 SWD System), and (iii) all Records as are defined in Section 7.4 (b); however Seller retains such rights under this Section 2.2(d) to the extent necessary to enjoy the use and access to its other properties, leases and lands. Page 1of 18 (e) Excluded Properties.Seller’s interest in these Properties has been collectively referred toas “Property or Properties”, provided, however, the Property or Properties shall not include and there is excepted, reservedand excluded from this Agreementthe produced water disposal system(s) and its associated facilities and equipment. 2.3Effective Time.The transfer of the Properties shall occur at Closing, which is defined in Article 7.1, effective as of 12:01 a.m., local time, September 1, 2007, (the “Effective Time”) on the Properties as described herein. 2.4Oil in Storage.All oil in storage at the Effective Time, including working inventory, belongs to Seller.“Oil in Storage” for purposes of this Agreement, will mean all oil which was produced from the Properties and which was, on the Effective Time, stored in tanks located on the Properties (or located elsewhere but used by Seller to store oil produced from the Properties prior to delivery to oil purchasers) and above pipeline connections shall be deemed to have been produced before the Effective Time. Oil inventories will be valued based on the realized price received by Seller for oil sales, from the Properties on the Effective Date. ARTICLE 3 PURCHASE PRICE 3.1Purchase Price; Allocations. (a) Amount. The Purchase Price of the Properties shall be a consideration equal to FIFTEEN MILLION THREE HUNDRED THOUSAND ($15,300,000) (Subjectto adjustment only as hereinafter provided). (b) Allocation.Buyer has allocated the Purchase Price among the Properties including the undeveloped locations and behind pipe intervals, as set forth on Exhibit “A-1” attached hereto for the purpose of (1) establishing a basis for certain taxes, and (2) giving notices of value to the owners of any preferential rights to purchase the Properties, (3) determining the value of a Title Defect(s) and/or Environmental Defect(s), if any and (4) allocation of the Purchase Price to each individual Seller. (c) All amounts required under this Article 3 to be paid by Buyer to Seller shall be made by wire transfer of immediately available funds to an account(s) designated by Seller which designation shall be made on or before the date said payment is due.These amounts are subject to further adjustment after the Closing as provided in this Agreement.Seller may delay or refuse to proceed with the Closing should Buyer refuse or fail to comply with payment provisions as set forth by Seller.This right on the part of Seller is in addition to all other rights and remedies Seller may have under this Agreement, at law, or in equity. (d) Buyer and Seller hereby agree that Seller, in lieu of the sale of the Properties to Buyer for the cash consideration provided herein, shall have the right at any time prior to the Closing to assign all or a portion of its rights under this Agreement to a qualified intermediary, in order to accomplish the transaction in a manner that will comply, either in whole or in part with the requirements of a like kind exchange pursuant to §1031 of the Internal Revenue Code of 1986, as amended.In the event Seller does assign its rights under this Agreement pursuant to this Article 3.1(d), Seller agrees to notify Buyer in writing of such assignment not less than seven (7) days before Closing.If Seller assigns its rights under this Agreement, Buyer (i) consents to Seller's assignment of its rights in this Agreement, and (ii) deposit the Purchase Price with the qualified escrow or qualified trust account at the Closing. Page 2of 18 (e) Buyer has deposited with Seller, and Seller acknowledges receipt of, a performance deposit in an amount which represents ten percent (10%) of the Purchase Price (the "Deposit"), which amount shall be held by Seller and distributed as follows: (i) if this Agreement is terminated by mutual consent of the parties as provided in Article 8.1, the Deposit shall be returned by Seller to Buyer, without interest; (ii) if this Agreement is terminated by either party pursuant to the termination right provided in Article 8.1 and at such time all of Buyer's conditions to Closing as set forth in Article 7.3 have not been satisfied (and such failure is not due to a breach by Buyer of its obligations hereunder), the Deposit shall be returned by Seller to Buyer withoutinterest; (iii) if this Agreement is terminated by either party pursuant to the termination right provided in Article 8.1 and at such time all of Buyer's conditions to Closing as set forth in Article 7.3 have been satisfied, the Deposit shall be retained by Seller, and such shall constitute liquidated damages and Seller’s sole damages for any breach by Buyer of this Agreement causing its termination as set forth in this section; and (iv) if Closing occurs, Seller shall apply the Deposit towards the Purchase Price. (v) the Deposit shall be sent by wire transfer by end of business on August 31, 2007, as instructed by Seller. At Closing, Buyer shall pay to Seller the total Purchase Price set forth in Article 3.1(a) less an amount equal to the Deposit set forth in Article 3.1(e) and less any adjustments as set forth in Article 7.5 ARTICLE 4 TITLE & ENVIRONMENTAL 4.1General Access.Immediately upon execution of this Agreement and prior to Closing, Seller will provide Buyer, at Buyer’s sole risk, cost and expense, access at all reasonable times to the Properties and to the files, records, contracts, correspondence, maps, data, reports, plats, title opinions and title reports and other documents of Seller pertaining to the Properties for purposes of conducting due diligence to determine the existence of any Title Defects and/or Environmental Defects. 4.2Seller’s Title.Each Seller hereby warrants and represents by through and under each Seller, but not otherwise, to Buyer that each Seller's title to the Properties as of the Effective Time is (and as of the Closing will be) free of "Title Defects", as defined below. 4.3Title Defect. The term “Title Defect” as used herein shall mean any encumbrance, encroachment, irregularity, defect in or objection to Seller’s title to the Properties (except Permitted Encumbrances) that alone or in combination with other defects renders Seller’s title to the Properties less than Defensible Title, as defined in Article 5.1(d) below, including; (i) liens securing unpaid indebtedness or taxes; (ii) preferential rights, consents to assignment and similar provisions of the type commonly encountered in the oil and gas industry; (iii) matters indicating that Buyer, or Buyer's successor could not successfully defend against a claim by any person or entity that a defect exists as to any Property; (iv) differences between the net revenue interest or the working interest as set out on Exhibit “A-1”, and the net revenue interest and working interest determined by Buyer pursuant to its review of title; (v) obligations to deliver production at a future date without payment for the production; and/or (vi) a default by Seller under some material provision of a lease, farmout agreement or agreement affecting any Property. Page 3of 18 4.4Permitted Encumbrances.“Permitted Encumbrances” shall mean: (i) minor defects in title which do not require the payment of money and otherwise do not have a material adverse effect on the value or operation of the affected portion of the Properties; (ii) liens for labor, services, materials or supplies furnished to the Properties which are not delinquent and which will be paid or discharged in the ordinary course of business; (iii) liens for taxes or assessments not yet due and not delinquent; (iv)Lessor’s royalties, overriding royalties, division orders and similar burdens if the net cumulative effect of such burdens does not operate to reduce the net revenue interest from that set forth on Exhibit “A-1”;and (v) production sale contracts, so long as the prices payable under the contracts are representative of general arms length market prices being paid for similar production in the area, unitization and pooling declarations and agreements and any operating agreements, insofar as such contracts and agreements do not operate to increase the working interest or decrease the net revenue interest of Buyer from that stipulated on Exhibit
